


Exhibit 10.5

 

MEMORANDUM OF UNDERSTANDING

 

This Memorandum of Understanding (“Memorandum”) is made and entered into as of
May 4, 2012 between Coffeyville Resources Refining & Marketing, LLC, a Delaware
limited liability company (“Refinery Company”), and Coffeyville Resources
Nitrogen Fertilizers, LLC, a Delaware limited liability company (“Fertilizer
Company”), each a “Party” and collectively the “Parties”.

 

A.                                    Refinery Company is the owner of certain
vacant real property located in the City of Coffeyville, Montgomery County,
Kansas (such vacant property, the “Refinery Property”) and adjacent to the
refinery owned and operated by Refinery Company (the “Refinery”).  Fertilizer
Company is the owner of certain vacant real property located in the City of
Coffeyville, Montgomery County, Kansas (such vacant property, the “Fertilizer
Property”) and adjacent to the fertilizer plant owned and operated by Fertilizer
Company (the “Fertilizer Plant”).

 

B.                                    The Parties have been cooperating to
enable Fertilizer Company to develop a rail yard on certain property located to
the west of the Refinery and Fertilizer Plant, which property is legally
described on Exhibit A and generally depicted on the map attached as Exhibit B
(such property, the “Rail Yard Property”).   All or substantially all of the
Rail Yard Property is included within the Refinery Property.

 

C.                                    Refinery Company desires to convey to
Fertilizer Company all of the Refinery Property included within the Rail Yard
Property (such property, the “Refinery Exchange Property”), and in exchange,
Fertilizer Company desires to convey to Refinery Company a portion of the
Fertilizer Property comparable in size and value to the Refinery Exchange
Property, as mutually agreed upon by the Parties (such property, the “Fertilizer
Exchange Property”).

 

D.                                    The exchange of the Refinery Exchange
Property for the Fertilizer Exchange Property is referred to as the “Exchange”. 
The Parties desire to set forth the terms of the Exchange in this Memorandum.

 

The Parties, intending to be legally bound, hereby agree as follows:

 

1.                                      Exchange of Property.  On or before
February 1, 2013, as mutually agreed upon by the Parties (the “Exchange Date”):

 

(a)                                 Refinery Company will convey the Refinery
Exchange Property to Fertilizer Company by special warranty deed, or such other
instrument that is customary in Montgomery County, Kansas to convey fee simple
title to real property and is agreed to by the Parties, free and clear of all
liens and encumbrances, except for such liens and encumbrances that would be
shown on a commitment for title insurance or an accurate survey of the Refinery
Exchange Property and, if such commitment or survey are prepared, are approved
by Fertilizer Company, such approval not to be unreasonably withheld or delayed;
and

 

--------------------------------------------------------------------------------


 

(b)                                 Fertilizer Company will convey the
Fertilizer Exchange Property to Refinery Company by special warranty deed, or
such other instrument that is customary in Montgomery County, Kansas to convey
fee simple title to real property and is agreed to by the Parties, free and
clear of all liens and encumbrances, except for such liens and encumbrances that
would be shown on a commitment for title insurance or an accurate survey of the
Fertilizer Exchange Property and, if such commitment or survey are prepared, are
approved by Refinery Company, such approval not to be unreasonably withheld or
delayed.

 

Notwithstanding the foregoing, Refinery Company will remove or cause to removed
with respect to the Refinery Exchange Property, and Fertilizer Company will
remove or cause to be removed with respect to the Fertilizer Exchange Property,
any liens or encumbrances affecting their respective property that can be
removed by payment of money (e.g., mortgages, deeds of trust, tax liens,
mechanic’s liens, etc.).

 

2.                                      Payment of Cash.  If the Exchange does
not occur on or before the Exchange Date, the Parties will cause the Refinery
Exchange Property to be appraised by an independent appraiser mutually
acceptable to the Parties.  The appraiser will be instructed to render an
opinion as to the fair market value of the Refinery Exchange Property (the
“Valuation Amount”), and such opinion will be binding on the Parties.  
Fertilizer Company will pay the Valuation Amount in cash to Refinery Company
(the “Cash Payment”) within 30 days of receiving the appraiser’s report (the
“Payment Date”).  Upon making the Cash Payment, Fertilizer Company will have no
further obligation to convey the Fertilizer Exchange Property to Refinery
Company.

 

3.                                      Acknowledgement of Value.  The Parties
acknowledge and agree that there is certain tangible and intangible value to be
derived by each Party as a result of the exchanges described in this Memorandum,
and each Party agrees that it has taken such value into account in assessing the
consideration to be received by it in connection with the transactions described
in this Memorandum.

 

4.                                      Additional Action and Documentation. 
The Parties agree to take such further action and execute and deliver such
further documentation as may be necessary and commercially reasonable to perform
the transactions described in this Memorandum.

 

5.                                      Counterparts.  This Memorandum and other
documents to be delivered pursuant to this Memorandum may be executed in one or
more counterparts, each of which will be deemed to be an original copy and all
of which, when taken together, will be deemed to constitute one and the same
agreement or document, and will be effective when counterparts have been signed
by each of the Parties and delivered to the other Parties.  A manual signature,
an image of which has been transmitted electronically, will constitute an
original signature for all purposes.  The delivery of copies of this Memorandum
or other documents to be delivered pursuant to this Memorandum, including
executed signature pages where required, by electronic transmission will
constitute effective delivery of this Memorandum or such other document for all
purposes.

 

[signatures on following page]

 

--------------------------------------------------------------------------------


 

The Parties have executed and delivered this Memorandum as of the date first set
forth above.

 

 

 

COFFEYVILLE RESOURCES REFINING & MARKETING, LLC

 

 

 

 

 

By:

/s/ Robert W. Haugen

 

 

Name: Robert W. Haugen

 

 

Title: EVP, Refining Operations

 

 

 

 

 

COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC

 

 

 

 

 

By:

/s/ Byron R. Kelley

 

 

Name: Byron R. Kelley

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Rail Yard Property

 

Lots 1 through 16, Block 2, Sterling Addition to the City of Coffeyville;

 

Lots 1 through 16, Block 3, Sterling Addition to the City of Coffeyville;

 

Lots 1 through 8, Block B, Upham’s Pottery Addition to the City of Coffeyville;

 

Lots 1 through 5, Block C, Upham’s Pottery Addition to the City of Coffeyville;

 

Lots 1 through 4, Block D, Upham’s Pottery Addition to the City of Coffeyville;

 

Lots 1 through 8, Block 4, Sterling Addition to the City of Coffeyville;

 

Lots 1 through 8, Block 11, River View Place Addition to the City of
Coffeyville;

 

Lots 1 through 6, Block 12, River View Place Addition to the City of
Coffeyville;

 

Lots 4 through 6, Block 3, Zeller’s Addition to the City of Coffeyville;

 

Lots 1 through 16, Block 8, River View Place Addition to the City of
Coffeyville;

 

Lots 1 through 16, Block 5, River View Place Addition to the City of
Coffeyville;

 

Lots 1 through 8, Block 2, River View Place Addition to the City of Coffeyville;

 

Lots 1 through 5, Block 1, River View Place Addition to the City of Coffeyville;

 

Lots 1 through 12, Hill’s Addition to the City of Coffeyville;

 

Block 4, Montgomery’s Addition to the City of Coffeyville;

 

Lot 5, Block C, Upham’s Pottery Addition to the City of Coffeyville, EXCEPT the
West 50’ thereof; and ALSO beginning at the Southeast corner of said Lot 5,
thence East 150’ m/l to the West line of the ROW of the M.K. & T. Railway,
thence in a Northeast direction along the West said ROW 300’, thence West 150’
m/l to the Northeast corner of Lot 1, Block C, Upham’s Pottery Addition, thence
Southwest parallel to the West line of said ROW 300’ to POB; and ALSO beginning
at the Southwest corner of Lot 5, Block C, thence South 25’, thence East to the
West line of said M.K.& T. Railway ROW, thence Northeast along the West line of
said ROW to the Southeast corner of 2nd description herein, thence West to the
POB, all in Montgomery County, Kansas;

 

Block E, Upham’s Pottery Addition;

 

--------------------------------------------------------------------------------


 

Tract A, Commencing at a point 315.25’ West of the West line of the Southern
Kansas Railroad, now A.T.& Santa Fe Railroad, thence South 112’, thence East
50’, thence North 112’, thence West 50’ the same being the West most Lot in a
tract of land described as follows:  Commencing on the West line of the
Atchison, Topeka and Santa Fe Railroad, formerly the Southern Kansas Railroad
property, 1257.5’ North of the North line of highway along the South side of the
East ½ of the Northwest ¼ of S 36, T 34, R 16, thence West 315.25’, thence South
112’, thence East 289.25’ to the West line of ROW, North along rail line to POB,
Montgomery County, Kansas;

 

Tract B, A tract of land located in a portion of the East ½ of the Northwest ¼
of S 36, T 34S, R 16, East of the 6th P.M., Montgomery County, Kansas said tract
being more particularly described as follows:  Commencing at the Southeast
corner of Lot 1, Block D, Upham’s Pottery Addition, City of Coffeyville, thence
North 90°00’00”East along the North line of Lot 1, Block E, said Upham’s Pottery
Addition a distance of 50’ to the POB, thence continuing North 90°00’00”East
along said North line a distance of 50’, thence North 0°27’30”West a distance of
126.14’, thence South 90°00’00”West a distance of 50’, thence South
00°27’30”East a distance of 126.14’ to the POB, Montgomery County, Kansas; and

 

Tract C, Beginning at a point 165.25’ West of a point on the West line of the
A.T. & S.F. Railroad ROW, 1257.7’ North of the North line of the highway along
the South side of the East ½ of the Northwest ¼ of S 36, T 34S, R 16 East of the
6th P.M., running thence South 112’, thence West 50’, thence North 112’, thence
East 50’ to the POB, All in Montgomery County, Kansas,

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Map

 

(see attached)

 

--------------------------------------------------------------------------------
